Citation Nr: 0433221	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-33 212	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran served on active duty from July 1967 to April 
1971.  He served as a machinist mate in the United States 
Navy.  The veteran claimed that he was exposed to asbestos 
while serving aboard ships during active duty.  The veteran's 
service medical records (SMRs) are negative for any treatment 
for a respiratory condition.

The veteran was afforded a VA examination in July 2002.  
There was no discussion of sources of exposure to asbestos.  
The veteran did not indicate that he had obtained any 
treatment or evaluation for the claimed asbestosis.  

The examiner noted that pulmonary function testing was 
performed which revealed normal spirometry with a reduced 
diffusing capacity.  The chest x-ray was normal.  
Nevertheless, the examiner diagnosed the veteran with 
asbestosis.

Also associated with the claims file are VA outpatient 
treatment reports.  Reports of chest x-rays taken in November 
1995, May 1997, March 2002, and October 2003 all indicate 
that the veteran's lungs were clear and normal.  

The RO denied the veteran's claim in November 2002.  The RO 
determined that the diagnosis provided by the VA examiner in 
July 2002 was not supported by the evidence of record, 
particularly the multiple normal chest x-rays.

In light of the diagnosis of asbestosis provided by a VA 
examiner without a supporting rationale and the other 
evidence of record that is against such a diagnosis, a new VA 
examination is required in order to properly evaluate the 
veteran's claim.

The Board notes that the RO previously wrote to the veteran 
in May 2002 to provide him the notice required under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and VA's 
implementing regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  The letter failed to properly 
identify the issues involved and the appropriate notice for a 
claim of service connection.  Further, the letter failed to 
advise the veteran of what evidence he needed to submit to 
substantiate his claim.  Additionally, the letter did not 
advise the veteran to submit any evidence he had in his 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of the information 
or evidence he should submit, and of 
the information or evidence that VA 
will yet obtain with respect to his 
claims.  38 U.S.C.A. § 5103(a) (West 
2002).  The veteran should be asked 
to submit all pertinent information 
or evidence that he has in his 
possession.  He should be told of 
the need to submit evidence showing 
a diagnosis of asbestosis and a link 
to military service.  

2.  After completion of the above 
action, the veteran should be 
afforded a VA examination by a 
physician who has expertise in 
disabilities of the lung.  The 
claims folder and a copy of this 
remand should be made available to 
and reviewed by the examiner prior 
to the examination.  The examiner 
should address the previous 
diagnosis of asbestosis and 
determine whether asbestosis is the 
correct diagnosis.  The evidence 
relied on to make such a diagnosis 
should be detailed.  If the veteran 
is diagnosed with asbestosis, the 
examiner should also provide an 
opinion as to whether it is at least 
as likely as not that it is related 
to the veteran's service.  A 
complete rationale for any opinion 
expressed must be provided, 
especially if asbestosis is not 
found.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran, and his 
representative, should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

